Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 27 August 1825
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                        
                        
                            Monticello
                            Aug. 27. 25
                        
                    Your affectionate letter, my dear Ellen, of the 1st inst. came to hand in due time. the assurances of your love, so feelingly expressed, were truly soothing to my soul, and none were ever met with warmer sympathies. we did not know, until you left us, what a void it would make in our family. imagination had illy sketched it’s full measure to us: and, at this moment, every thing around serves but to remind us of our past happiness, only consoled by the addition it has made to yours. of this we are abundantly assured by the most excellent and amiable character to which we have committed your future well-being, and by the kindness with which you have been recieved by the worthy family into which you are now engrafted. we have no fear but that their affections will grow with their growing knowlege of you, and the assiduous cultivation of these becomes the first object in importance to you. I have no doubt you will find also the state of society there more congenial with your mind, than the rustic scenes you have left: altho these do not want their points of endearment. nay, one single circumstance changed, and their scale would hardly be the lightest. one fatal stain deforms what nature had bestowed on us of her fairest gifts.I am glad you took the delightful tour which you describe in your letter. it is almost exactly that which mr Madison and myself pursued in May and June 1791. setting out from Philadelphia, our course was to N: York, up the Hudson to Albany, Troy, Saratoga, Ft Edward, Ft George, L. George Ticonderoga, Crown point, penetrated into L. Champlain, returned the same way to Saratoga, thence crossed the mountains to Bennington, Northampton,  along Connecticut river to it’s mouth, crossed the Sound into Long-island, and along it’s Northern margin to Brooklyn, re-crossed to N. York and returned. but, from Saratoga till we got back to Northampton, was then mostly desert. now it is what 34. years of free and good government have made it. it shews how soon the labor of man would make a paradise of the whole earth, were it not for misgovernment, & a diversion of all his energies from their proper object, the happiness of man, to the selfish interests of kings, nobles and priests.Our University goes on well. we have past the limit of 100. Students some time since. as yet it has been a model of order and good behavior, having never yet had occasion for the exercise of a single act of authority. we studiously avoid too much government. we treat them as men and gentlemen, under the guidance mainly of their own discretion. they so consider themselves, and make it their pride to acquire that character for their institution. in short we are as quiet on that head as the experience of 6. months only can justify. our Professors too continue to be what we wish them. mr Gilmer accepts the Law-chair, and all is well.My own health is what it was when you left me. I have not been out of the house since, except to take the turn of the Roundabout twice; nor have I any definite prospect when it will be otherwise.I shall not venture into the region of small news, of which your other correspondents of the family are so much better informed; I am expecting to hear from mr Coolidge, on the subject of the clock for the Rotunda. assure him of my warmest affections, and respect, and pray him to give you ten thousand kisses for me, and they will  still fall short of the measure of my love to you. if his parents and family can set any store by the esteem and respect of a stranger, mine are devoted to them.
                        Th: Jefferson
                    